Exhibit 10.24

SECOND AMENDMENT TO
ETHANOL MARKETING AND SERVICES AGREEMENT

This Second Amendment to Ethanol Marketing and Services Agreement (the
“Amendment”) is made on this 30th day of November, 2006, by and between Great
Plains Ethanol, LLC located in Turner County, South Dakota, (“Owner”), and
Ethanol Products, LLC, having an address of 9530 E. 37th  N., Wichita, Kansas
67226 (“Marketer”).

RECITALS:

A.                                   In accordance with the terms and conditions
of an Ethanol Marketing and Services Agreement dated the 18th day of December,
2000 (the “Original Agreement”), Owner granted to Marketer the exclusive right
to market all ethanol produced from Owner’s ethanol production facility.

B.                                     Owner and Marketer made and entered into
a First Amendment to Ethanol and Marketing Services Agreement on November 27,
2002.

C.                                     Marketer and Owner now desire to modify
an additional provision of the Original Agreement, pursuant to the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreement set forth herein, the parties agree as follow:

1.                                       The Original Agreement is hereby
amended by deleting Section 5 and replacing it with the following provision:

5.                                       Marketing Fee. The Marketing Fee will
be $.0060/gallon o Ethanol as produced by the Ethanol Plant to be sited in
Turner County, South Dakota.

2.                                       All other terms and conditions of the
Original Agreement, as amended, shall remain in full force and effect except as
modified in this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
and year first above written.

 

GREAT PLAINS ETHANOL, LLC (Owner)

 

 

 

By

/s/ Darin Ihnen

 

 

Its

President

 

 

 

 

 

 

ETHANOL PRODUCTS, LLC (Marketer)

 

 

 

By

/s/ Robert Casper

 

 

Its

President

 

 


--------------------------------------------------------------------------------